Adams, Judge,
delivered the opinión of the court.
This was an action brought before a justice of the peace for two months’ rent, which was taken by appeal to the Circuit Court and resulted in a judgment for plaintiff, and was affirmed at General Term, and brought to this court by appeal.
The facts of the case are precisely the same as the case between the same parties decided at this term, except that the rents sued for are for two other months.
The result is, that the judgment must be reversed and the cause remanded.
Judge Wagner absent; the other judges concur.